NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


    RANDY POULSON,                       Civil Action No. 19-17642(RMB)

               Petitioner

         v.                                 AMENDED MEMORANDUM AND ORDER

    WARDEN, FCI SCHUYLKILL,

               Respondent



        Pro se Petitioner Randy Poulson, a prisoner confined in the

Federal       Correctional    Institution    Schuylkill,   in   Minersville,

Pennsylvania, submitted a letter1 to this Court seeking good time

credit, earned time credit and release to home confinement under

the First Step Act. The Court construed the letter as a petition

for     writ    of   habeas    corpus   under   28   U.S.C.     §   2241   and

administratively terminated the action pending payment of the

filing fee or submission of an application to proceed in forma

pauperis. (Order, ECF No. 3.) Petitioner has now submitted an IFP

application and an amended petition. (IFP App., ECF No. 4; Am.

Pet., ECF No. 5.) For the reasons set forth below, the Court will




1  The Court maintained Petitioner’s letter under seal because it
contains private medical information. (Order, ECF No. 3.)
transfer the amended petition to the United States District Court,

Middle District of Pennsylvania.

I.      PETITIONER’S LETTER REQUEST AND AMENDED PETITION

        Upon pleading guilty to one count of mail fraud in September

2015, Petitioner was sentenced by this Court to a 70-month term of

imprisonment and a three-year term of supervised release. (Letter

Request, ECF No. 1 at 1.) Petitioner began his term of imprisonment

on April 1, 2016, at the Federal Prison Camp Schuylkill, in

Minersville, Pennsylvania, where he remains incarcerated today.

(Id.) Petitioner asserts that certain provisions of the First Step

Act of 2018 make him immediately eligible for certain benefits.

(Am. Pet., ECF No. 5.)

        First, pursuant to the First Step Act, Petitioner seeks

recalculation of his good time credit so that he receives 54 days

of good time for every year of incarceration. (Id., Ground One.)

Petitioner contends that the Bureau of Prisons (“BOP”) was required

to recalculate good time credit for federal prisoners by July 19,

2019, and Petitioner has not received his updated calculation.

(Id.)

        Second, Petitioner asserts the First Step Act provides that

a    federal   inmate   can   receive   pre-release   custody   to   home

confinement for up to twelve months, an increase from the six-

month limit in place prior to the First Step Act. (Id., Grounds

Two and Three.)

                                    2
      Third, Petitioner seeks earned time credits under the First

Step Act by participating in recidivism reduction programming or

productive activities. (Am. Pet., ECF No. 5, Ground Four.)

II.   THE FIRST STEP ACT

      The First Step Act of 2018 (“FSA”), enacted on December 21,

2018, contains a program for recidivism reduction that permits

federal prisoners to accrue earned time credit, modifies the

calculation of good time credits, and contains new eligibility

provisions for home confinement. FSA, PL 115-391, December 21,

2018, 132 Stat 5194.

      A.   Request for Calculation of Good time Credit

      Section 102(b) of the First Step Act amended 18 U.S.C. §

3624(b) to provide up to 54 days of good time credit for each year

of the prisoner's sentence imposed by the court. Pursuant to the

FSA, Section 102(b)(2), this provision became effective in mid-

July 2019. Jones v. Ortiz, Civ. Action No. 19-451 (RMB), 2019 WL

2376158, at *6 (D.N.J. June 5, 2019).

      B.   Request for 12-month Term of Home Confinement

      Section 602 of the FSA amended 18 U.S.C. § 3624(c)(2) by

adding “the Bureau of Prisons shall, to the extent practicable,

place prisoners with lower risk levels and lower needs on home

confinement for the maximum amount of time permitted under this

paragraph.” FSA, PL 115-391, December 21, 2018, 132 Stat 5194.



                                 3
       C.     Request for Earned Time Credit

       The    First    Step    Act,   Section   101,   requires    the   Attorney

General, no later than 210 days after the date of enactment of the

applicable subsection, to develop a risk and needs assessment

system which provides incentives and rewards, including earned

time    credits,      for    successful   participation    in     evidence-based

recidivism reduction programs or productive activities. Id.

III. JURISDICTION UNDER 28 U.S.C. § 2241

       28 U.S.C. § 2241(c)(3) provides that

              (c) The writ of habeas corpus shall not extend
              to a prisoner unless- -

                      (3) He is in custody in violation of the
                      Constitution or laws or treaties of the
                      United States.

Habeas jurisdiction under § 2241 is proper where the claim concerns

the execution of a prisoner’s sentence. Cardona v. Bledsoe, 681

F.3d 533, 535-36 (3d Cir. 2012). Because calculation of good time

credits and earned time credits affect the duration of a prisoner’s

sentence, challenges to the BOP’s calculation of credits may be

brought under § 2241. See e.g. Harris v. Nash, 132 F. App’x 405

(3d Cir. 2005).

       “[I]n habeas challenges to present physical confinement … the

default rule is that the proper respondent is the warden of the

facility where the prisoner is being held.” Rumsfeld v. Padilla,

542    U.S.   426,     435    (2004).   Thus,   jurisdiction    over     a   habeas


                                          4
challenge to present physical confinement is in the district of

confinement. United States v. Sheppard, 742 F. App’x 599, 601 (3d

Cir.    2018)     (per    curiam).     Petitioner     is   incarcerated    in

Minersville, PA, within the Middle District of Pennsylvania.

       28 U.S.C. § 1631 provides:

            Whenever a civil action is filed in a court …
            the court shall, if it is in the interest of
            justice, transfer such action … to any other
            such court … in which the action or appeal
            could have been brought at the time it was
            filed or noticed, and the action or appeal
            shall proceed as if it had been filed in or
            noticed for the court to which it is
            transferred on the date upon which it was
            actually filed in or noticed for the court
            from which it is transferred.

       Although   it     does   not   appear   that   Petitioner   has   fully

exhausted his administrative remedies with the Bureau of Prisons,

exhaustion of claims under § 2241 is not jurisdictional.2 See e.g.

Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 239 n. 2 (3d

Cir.   2005) (excusing failure to exhaust remedies before filing §

2241 petition). Therefore, it is in the interests of justice to

transfer this matter to a court having jurisdiction.3

       IT IS therefore on this 5th day of November 2019,




2
 The Court reserves the issue of exhaustion of administrative
remedies for the transferee court.
3 The Court reserves Petitioner’s application to proceed in forma
pauperis under 28 U.S.C. § 1915 (ECF No. 1-4) for the transferee
court.
                                        5
     ORDRED that the Clerk shall reopen this matter; and it is

further

     ORDERED that the Clerk, pursuant to 28 U.S.C. § 1631, shall

transfer this matter to the United States District Court, Middle

District of Pennsylvania; and it is further

     ORDERED that the Clerk shall serve a copy of this Memorandum

and Order on Petitioner by regular U.S. mail; and it is further

     ORDERED that the Clerk shall close this matter.


                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                6
